Gill, J.
Jurisdictional Amount in Commissioners courts The question raised in this case is of considerable importance, as it involves the construction of two sections of statutes covering the jurisdiction of the United States commissioners’ courts in actions of replevin, and the delay in rendering the opinion has been for the purpose of giving the entire Court time in which to consider the question specially. As will be noticed from a reading of the complaint, three causes of action are stated, either of which is within the jurisdictional amount in the commissioners’ court. But judgment is asked and rendered for an amount in excess of the jurisdictional amount. By section 4026, Mansf. Dig. (Ind. T. Ann. St. 1899, § 2706), commissioners *581in the Indian Territory shall have “concurrent jurisdiction in suits ior the recovery of personal property, where the value of the property does not exceed the sum of three hundred dollars; and in all matters of damage to personal property, where the amount in controversy does not exceed the sum of one hundred dollars.” By section 5014, Mansf. Dig. (Ind. T. Ann. St. 1899, § 3219), it is provided that “several causes of action maybe united in the same complaint where each affects all the parties to the action. * * * Third, claims for the recovery of specific personal property, and damages for the taking or withholding the same.” By section 4124, Mansf. Dig. (Ind. T. Ann. St. 1899, § 2804), it is provided: “In replevin actions the rules of proceeding * * * in the circuit courts, so far as they shall be applicable, shall govern in justices’courts. ” It will be seen from the foregoing: First, that commissioners have concurrent jurisdiction with district courts in replevin actions where the value of the thing in controversy does not exceed $300; second, that in district courts several causes of action for the recovery of specific personal property may be united in the same complaint, where each affects all the parties to the action; third, that in replevin actions in commissioners’ courts the proceedings are the same as in the district courts. We are therefore of the opinion that one may sue and join as many causes of action as he may have against the same defendants in the same complaint, so long as each separate cause of action is within the j urisdiction of the commissioner as above defined, and that such plaintiff may take judgment on each cause of action, and congregate the several sums into one judgment.

Verified complaint sufficient replevin affidavit.

The complaint, being verified, is a sufficient affidavit if it sets out a sufficient cause of action, and each several cause of action is verified by such general verification. This question has been decided by the supreme court of Arkansas, and in the announcement of the foregoing rule for the Indian *582Territory we but follow numerous decisions. See Berry vs Linton, 1 Ark. 252; Wilson vs Mason, 3 Ark. 494; Fenter vs Andrews, 5 Ark. 34; Dickinson vs Noland, 7 Ark. 25; Collins vs Woodruff, 9 Ark. 464; Cox vs Grace, 10 Ark. 86; Lindsay vs Wayland, 17 Ark. 386; Mannington vs Young, 35 Ark. 287; Railway Co. vs Smith (Ark.) 50 S. W. 502; Cobbey, Repl. § 585. The judgment of the court below is reversed, and the cause remanded, with directions to overrule the motion to dismiss, and proceed with the cause in the regular way. Costs of appeal taxed to appellee.
Townsend, C. J., and Clayton and Raymond, JJ., concur.